Citation Nr: 1009419	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  08-13 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than July 12, 2007, 
for the assignment of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel



INTRODUCTION

The Veteran had active service from September 1968 to 
September 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO), which granted entitlement to a TDIU with an effective 
date of July 12, 2007.  The Veteran filed a Notice of 
Disagreement (NOD) in January 2008 with respect to the 
effective date assigned, requesting an effective date of 
August 11, 2005.  A Statement of the Case (SOC) was issued in 
April 2008, which denied an earlier effective date.  The 
Veteran subsequently filed a Substantive Appeal to the Board, 
on VA Form 9, in May 2008.  


FINDING OF FACT

1.  The Veteran's formal claim for a TDIU, which is dated 
August 11, 2005, was received by the RO on August 16, 2005.  

2.  Prior to July 12, 2007, the Veteran was service-connected 
for the following disabilities: somatization disorder with 
panic attacks and insomnia, rated as 30 percent disabling; 
sinusitis with allergic rhinitis, rated at 30 percent; 
chrondromalacia of the right knee, post operative, rated at 
20 percent; chondromalacia of the left knee, rated at 10 
percent; duodenal ulcer with gastroesophageal reflux, rated 
at 10 percent; anal fissure, postoperative with hemorrhoids, 
rated at 10 percent; residuals, dislocation, right shoulder, 
rated at 0 percent (noncompensable); and prostatitis, rated 
at 0 percent.  The combined disability rating was 70 percent.

3.  By rating action in July 2007, the RO increased the 
disability evaluation for somatization disorder with panic 
attacks and insomnia from 30 percent to 50 percent, effective 
from July 12, 2007, resulting in his combined service-
connected disability rating rising to 80 percent.

4.  The Veteran did not appeal the July 2007 rating decision 
which increased his disability evaluation for somatization 
disorder with panic attacks and insomnia from 30 percent to 
50 percent; that decision is now final.

5.  The Veteran did not meet the schedular criteria for a 
TDIU prior to July 12, 2007; the evidence of record fails to 
show that he was unemployable solely due to his service-
connected disabilities prior to July 12, 2007, or that 
extraschedular consideration is warranted for that period. 


CONCLUSION OF LAW

The requirements for an effective date earlier than July 12, 
2007, for the award of a TDIU have not been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5101, 5110 (West 2002); 38 C.F.R. §§ 3.151, 
3.155, 3.157, 3.159, 3.400(o) (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Veterans Appeals (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a statement of the case or supplemental 
statement of the case.  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

In the present case, the Veteran is challenging the effective 
date assigned following the grant of a TDIU effective July 
12, 2007, in a December 2007 rating decision.  The Court has 
held, as to the notice requirements for downstream earlier 
effective date claims, "that where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements."  Goodwin v. Peake, 22 Vet. App. 128 (2008). 

Review of the record reveals that VCAA notice for the 
Veteran's effective date claim was not provided in this case.  
However, neither the Veteran nor his representative has 
alleged any deficiency of VCAA notice with respect to the 
claim.  See Shinseki v. Sanders, supra.  In addition, the RO 
explained how VA determines the effective date in the portion 
of the May 2006 Supplemental Statement of the Case (SSOC) 
designated for pertinent laws, regulations, and Rating 
Schedule provisions, which was sent while still seeking 
entitlement to a TDIU, and the Veteran has demonstrated an 
adequate understanding of what evidence is needed to 
substantiate his claim for an earlier effective date in 
subsequent correspondence.  See, e.g., the January 2008 NOD 
and May 2008 VA Form 9.  Thus, no prejudice to the Veteran is 
shown.  

Moreover, the record reflects that the Veteran was provided 
with copies of the above rating decision April 2008 SOC, 
which included a discussion of the facts of the claim, 
pertinent laws and regulations, notification of the basis of 
the decision, and a summary of the evidence considered to 
reach the decision.  

In consideration of the foregoing, the Board concludes that 
the requirements of the notice provisions of the VCAA have 
been met, and there is no outstanding duty to inform the 
Veteran that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.

To fulfill its statutory duty to assist, the Board notes that 
the record includes relevant correspondence from the Veteran 
and records from the Social Security Administration (SSA).  
Further, all medical evidence, both VA and private, 
adequately identified as relevant to the claim has been 
obtained, to the extent possible, and is associated with the 
claims folder.  In this regard, both the June 2005 and July 
2007 VA mental disorders examination reports are included in 
the record.  The Board recognizes that the Veteran has 
asserted that the June 2005 VA mental disorders examination 
was inadequate because the examiner discriminated against him 
due to racial bias in his report of the findings.  However, 
the Board finds no support for the Veteran's assertion upon 
review of the examination report.  The findings contained in 
the examiner's report are not inconsistent with other 
evidence pertaining to the severity of the Veteran's 
psychiatric disability close in time to that period.  Thus, 
the Board finds that both examination reports are adequate.    

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to the claim adjudicated herein.  In view of 
the foregoing, the Board will proceed with appellate review.  

II.  Facts and Analysis 

The Veteran seeks an effective date earlier than July 12, 
2007, for the grant of a TDIU.  He has specifically asserted 
that he is entitled to a TDIU from August 11, 2005, the date 
he alleges to have filed his claim.  He maintains that his 
psychiatric symptomatology has been essentially unchanged 
since that time, and that he has been unable to work since 
June 2005 because of his service-connected somatization 
disorder with panic attacks and insomnia.   

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  If the 
total rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.  In evaluating total 
disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  38 C.F.R. § 4.16(a).  For the purpose of 
one 60 percent disability, or one 40 percent disability in 
combination, the following will be considered as one 
disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war.  
It is provided further that the existence or degree of non-
service connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the Veteran 
unemployable.   

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of 38 C.F.R. § 4.16, 
marginal employment generally shall be deemed to exist when a 
Veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  38 C.F.R. § 4.16(a).

The Veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
Veteran's level of education, special training, and previous 
work experience, but not to his age or to any impairment 
caused by non-service-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.   The Veteran's employment history, his 
educational and vocational attainment, as well as his 
particular physical disabilities are to be considered in 
making a determination on unemployability.

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  The 
effective date of an increased rating for disability 
compensation will be the earliest date as of which it is 
factually ascertainable that an increase in disability 
occurred, if a claim is received within one year from such 
date; otherwise, the effective date is the date of receipt of 
the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).  

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA.  38 C.F.R. § 
3.1(r).  A claim is a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§§ 3.1(p); 3.155.

Under 38 C.F.R. § 3.155, any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or someone 
acting as next friend of the claimant who is not sui juris 
may be considered an informal claim.  Such informal claim 
must identify the benefit sought. 

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits if the report relates to a disability 
which may establish entitlement.  Once a formal claim for 
pension or compensation has been allowed or a formal claim 
for compensation has been disallowed for the reason that the 
service-connected disability is not compensable in degree, 
receipt of a report of examination or hospitalization by VA 
or the uniformed services will be accepted as an informal 
claim for benefits.  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim.  The provisions of this paragraph apply only when 
such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  38 C.F.R. § 3.157.

38 C.F.R. § 3.157 (b)(2), specifically indicates that the 
date on which evidence is received from a private physician 
or layman is the date which will be used for effective date 
purposes.

In the present case, the Board has reviewed the record to 
determine the date of receipt of the Veteran's claim.  
Although he contends that his claim was filed on August 11, 
2005, and the VA Form 21-8940 (Veteran's Application for 
Increased Compensation based on Unemployability) is indeed 
dated August 11, 2005, the date stamp on the back of the 
document reveals that it was not received by VA until August 
16, 2005.  Because there is no earlier informal or formal 
claim for a TDIU contained in the record and the Veteran does 
not contend that he submitted his current claim for a TDIU 
prior to August 2005, the Board finds that the date of the 
receipt of the Veteran's claim is August 16, 2005.  

Because the date of receipt of the claim has been established 
as August 16, 2005, the Board will next review the 
evidentiary record and consider when entitlement to a TDIU 
arose in evaluating the Veteran's effective date claim. 

He contends that he has been unable to work since June 2005 
because of symptomatology associated with his service-
connected somatization disorder with panic attacks and 
insomnia and was forced to retire.  Notably, the Veteran does 
not assert that any other service-connected disability has 
contributed to his unemployability, nor is such contention 
reasonably raised by the record.    

The record reflects that the Veteran's highest level of 
educational attainment was four years of high school.  See VA 
Form 21-8490.  He was formerly employed by the City of 
Abilene Regional Airport as an Airport Operations Officer 
from June 6, 1989, to October 31, 2005.  He last worked on 
June 19, 2005, and was on medical leave and received paid 
sick leave until October 31, 2005, when he retired and began 
to receive retirement benefits from his former employer.  See 
VA Forms 21-4192 dated August 8, 2005, and October 25, 2005.  

A June 2005 memorandum from the Assistant Director of 
Aviation for the City of Abilene (D.G.) advised the Veteran 
that individuals were required to participate in a "live 
burn" exercise annually in order to maintain Aircraft Rescue 
Fire Fighting (ARFF) Certification, and the Veteran had last 
been certified in June 2004.  It was noted that the Veteran, 
on the afternoon of June 13, 2005, had reported to D.G. that 
he was unable to wear the equipment required to participate 
in the interior attacks for the drill due to a medical 
condition.  After being asked to provide a medical statement 
providing documentation of the restriction, the Veteran had 
presented D.G. with a statement from his doctor stating that 
he was under his care and unable to wear a breathing mask.  
Due to the restriction, D.G. wrote that the Veteran was 
unable to fulfill the essential duties of an Airport 
Operations Officer, and placed the Veteran on sick leave 
effective immediately.  The Veteran was also advised that he 
needed to provide additional information from his doctor 
which would outline how long his restriction would affect his 
duties and when he projected that the Veteran would be able 
to perform all functions for his job.  

Four days later, the Veteran underwent a VA compensation and 
pension mental disorders examination.  In the June 2005 VA 
mental disorders examination report, the examiner wrote that 
the Veteran had panic attacks every day which affected his 
daily functioning.  The examiner additionally commented that 
the Veteran's performance in employment and physical health 
had changed since his last examination in February 2004, and 
that he had been functioning fairly well working full time at 
a fire department until recently being placed on sick leave 
due to unfitness.  He assigned a Global Assessment of 
Functioning (GAF) score of 65, which indicates some mild 
symptoms or some difficulty in social, occupational, or 
school functioning but generally functioning pretty well with 
some meaningful interpersonal relationships.   

A private outpatient initial psychiatric evaluation signed by 
a registered nurse (J.R.) and psychiatrist (D.M., M.D.) 
reveals that the mental health providers evaluated the 
Veteran from August 17, 2005, to September 20, 2005, and 
concluded that he would not ever be successful as a fireman 
again due to the equipment that he had to use to cover his 
face because it increased his panic and agoraphobia.  The 
mental health providers recommended that the Veteran be 
retired from his current position unless there was another 
position that he could perform which did not require wearing 
this specific fire equipment.  See private outpatient initial 
psychiatric evaluation received October 13, 2005.

A psychological evaluation was conducted in January 2006 in 
connection with the Veteran's claim for Social Security 
disability benefits.  The examiner (S.M.O., Ph.D.) noted that 
the Veteran could take care of all his personal needs and 
complete household routines, maintain the home, interact and 
communicate with others, drive and prepare meals for himself, 
pay bills and make purchases, read and write adequately, and 
relate appropriately to others.  The Veteran was also noted 
to be able to adapt to change and cope with most normal 
stressful circumstances although he reported that his anxiety 
would periodically occur unexpectedly, remember locations and 
procedures and understand short instructions, and had less 
than optimal concentration and attention due to worry and 
concerns that he would not be able to stick to a schedule and 
be punctual for appointments.  He was assigned a GAF score of 
75, which indicates transient and expectable reactions to 
psychosocial stressors with no more than slight impairment in 
social, occupational, or school functioning.

On July 12, 2007, the Veteran underwent a VA compensation and 
pension general medical examination.  The examiner (H.R.) 
wrote that the Veteran's primarily disabling disorder was 
psychiatric in nature and, while he did volunteer work and 
worked around the house, he had extremely poor performance 
when outside of the home environment.  The examiner also 
noted that the Veteran's panic disorder with agoraphobia had 
significant effects on his usual occupation, noting that he 
was terminated due to his inability to perform required 
duties and frequently increasing episodes of agoraphobia and 
panic disorder.  The examiner also commented that the Veteran 
was predominantly limited in employment by his panic attacks 
and agoraphobia.  The examiner further noted that the Veteran 
could not return to his old job as a fireman or any other 
situation likely to provoke a panic response noting that he 
did not function well around crowds and would relate poorly 
in dealing with other people.  

In a July 27, 2007, rating decision, the RO increased the 
disability rating assigned for somatization disorder with 
panic attacks and insomnia (claimed as a sleep disorder) from 
30 to 50 percent disabling effective July 12, 2007, the date 
of the VA general medical examination.  

It is notable that, in a November 2007 letter from the 
Veteran's private treating psychologist ((M.M.O., Ph.D.), the 
psychologist wrote that he had been treating the Veteran in 
individual counseling for the past three months for social 
anxiety, recurrent panic attacks, and an inability to be in 
closed spaces.  The psychologist wrote that the Veteran's 
debilitation was so extensive that he had been forced to 
retire from city employment in October 2005 and, since that 
time, had had much more difficulty dealing with others due to 
increased panic attacks.  He had also had a difficult time 
adjusting to his forced retirement.  The psychologist 
assigned a current GAF score of 55 and noted that the highest 
GAF score for the past year was also 55.  A GAF score of 55 
indicates moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  

In the December 21, 2007, rating decision, the RO resolved 
reasonable doubt in the Veteran's favor and found that he was 
entitled to a TDIU.   

After review of the evidentiary record to include careful 
consideration of the foregoing evidence, the Board finds that 
the date entitlement to a TDIU arose is no earlier than July 
12, 2007, for reasons explained below.  

Prior to July 12, 2007, the Veteran did not meet the 
schedular criteria for a TDIU because, although he had a 
combined disability rating of 70 percent, no one disability 
was rated at 40 percent or higher.  Thus, in order for the 
Veteran to receive a TDIU prior to July 12, 2007, entitlement 
to a TDIU would have to be established on an extraschedular 
basis in accordance with 38 C.F.R. § 4.16(b).   

The evidence shows that the Veteran was unable to continue 
working as an Airport Operations Officer, and had to retire 
from the profession in October 2005, due to his inability to 
wear a breathing mask in performing required training as a 
result of his psychiatric symptomatology.  However, there is 
no indication that the Veteran was unable to secure or 
maintain any substantially gainful employment prior to said 
date.  He himself acknowledged in his August 2005 claim that 
he had not sought any education or training to obtain other 
employment since becoming unable to continue in his previous 
position.  See August 2005 VA Form 21-8940.  It is 
additionally observed that no mental health examiner or 
provider has concluded that the Veteran was rendered 
unemployable due to his service-connected disabilities during 
the period relevant to the claim/appeal.  For example, in the 
aforementioned letter received in October 2005, the private 
mental health examiners found that the Veteran was unable to 
continue in his current position but acknowledged that he 
could work in another position that did not require wearing 
specific fire equipment. 

Also, mental health examiners in June 2005 and January 2006 
assigned GAF scores ranging from 65 to 75, which indicate 
that the Veteran had only slight to mild impairment in 
occupational functioning.  Similarly, this does not indicate 
that the Veteran was unable to secure or follow gainful 
employment due to his service-connected disabilities.  
Indeed, the earliest statement by a medical provider which 
indicated that the Veteran was unable to work due to his 
service-connected psychiatric disability is contained in the 
July 12, 2007, VA general medical examination report.  There 
is no persuasive evidence prior to July 12, 2007, which 
sufficiently establishes that the Veteran was unable to have 
gainful employment due to his service-connected disabilities.  
Thus, the Board finds that the date entitlement to a TDIU 
arose is indeed July 12, 2007.  

Although the Board has considered the Veteran's assertion 
that he is entitled to extraschedular consideration for a 
TDIU for the period prior to July 12, 2007 (when he did not 
yet meet the schedular requirements of the regulation), the 
evidence does not show that he was unable to secure or 
maintain any kind of substantially gainful employment due to 
his service-connected disabilities during the period relevant 
to this claim and appeal, which is required for the 
assignment of a TDIU, for the reasons explained above.  See 
VA Form 21-4138 dated May 15, 2007.  Thus, the Board 
concludes that extraschedular referral is not warranted.  See 
38 C.F.R. § 4.16(b); see also Thun v. Peake, 22 Vet. App. 
111, 115 (2008).     

Therefore, as between the date of receipt of the claim 
(August 16, 2005) and the date entitlement arose (July 12, 
2007), the date entitlement arose is the later date.  Thus, 
the currently assigned effective date of July 12, 2007, for 
the assignment of a TDIU is appropriate.  Because the Board 
finds that the preponderance of the evidence weighs against a 
finding that the Veteran is entitled to an effective date 
earlier than July 12, 2007, for the assignment of a TDIU, , 
the benefit-of-the-doubt doctrine is inapplicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102. 


ORDER

Entitlement to an effective date earlier than July 12, 2007, 
for the assignment of a TDIU is denied.  



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


